Citation Nr: 9911797	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-10 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to December 
1945.


FINDINGS OF FACT

Competent evidence of a nexus between the current foot 
disability and her VA medical treatment in January 1996 has 
not been submitted.


CONCLUSIONS OF LAW

The claim for compensation under 38 U.S.C.A. § 1151 for a 
foot disability, claimed secondary to VA treatment in 1996 is 
not well grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 1996 statement to the RO, the veteran stated that 
her foot disability should be granted benefits due to doctor 
error.  She stated that her foot had gotten worse since her 
VA treatment.

The veteran submitted VA outpatient treatment records from 
January 1996 to April 1996, which reflected treatment for 
various disabilities including foot complaints.  On January 
2, 1996, the veteran sought medical treatment for pain, left 
leg swelling, and difficulty walking.  She reported that she 
fell into a ditch on New Year's Eve. The examiner noted that 
the left foot was inflamed and bruised.  X-rays of the left 
foot revealed a fracture of the fifth metatarsal head.  The 
examiner prescribed wooden shoes, crutches, and Tylenol.  In 
February 1996, the veteran was given an ace bandage and post-
op shoe.  The veteran was advised to rest and limit her 
activity as much as possible.  In March 1996, the veteran 
returned for a check-up at which time her left foot was 
debrided.  One week later, the examiner informed the veteran 
that she needed to be off of her left foot.  April 1996 x-
rays revealed partial healing of the non-displaced fracture 
at the base of the fifth metatarsal bone.  Also in April 
1996, the VA examiner noted that while the January 1996 left 
foot fracture appeared to be healed, her present complaints 
were secondary to a (new) trauma when the veteran collapsed.  
The veteran was advised to continue wearing splints, ankle 
and arch supports.

In a March 1997 decision, the RO denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
treatment for left foot, status left foot fracture.  The 
veteran filed a timely notice of disagreement (NOD) in April 
1997 and perfected her appeal in May 1997.

The veteran submitted additional VA outpatient treatment 
records from April 1996 to October 1997, which reflect 
treatment for various disabilities.  In June 1996, the 
examiner noted that the fracture of the left fifth metatarsal 
was healing.  In August 1996, the veteran denied any problems 
with her left ankle.  The examiner noted pain with range of 
motion although no swelling or redness was present.  The 
examiner's assessment was ankle sprain, healed.  October 1997 
x-rays revealed an old healed fracture at the base of the 
fifth metatarsal bone and a plantar calcaneal spur.

The veteran has submitted an undated letter to the RO in 
support of her claim.  In her statement, the veteran stated 
that she went to the VA walk-in clinic complaining of pain in 
her left foot.  She stated that she was referred to the x-ray 
department and was subsequently told that she had a fracture.  
The examiner prescribed Tylenol for her pain.  The veteran 
stressed her concerns that she receive a thorough examination 
because she was a diabetic and elderly woman.  She stated 
that she received improper treatment and was forced to seek 
private medical care.

In July 1997, the veteran returned a VA questionnaire 
regarding her treatment for her left foot disability.  She 
described her fall on New Year's Eve, December 31, 1995, and 
stated that she sought treatment on January 3, 1996.  She 
stated that her foot was painful and swollen and that she 
went to the VA walk-in clinic.  She reported that she waited 
for approximately four hours between the time she arrived at 
the clinic and when her foot was x-rayed.  She stated that 
the examining physician did not thoroughly evaluate her foot 
and that he simply gave her a prescription.  She did not take 
the medication because she was unaware if the physician knew 
she was a diabetic.  She stated that the entire examination 
lasted from five to nine minutes.  She described the 
examiner's demeanor as indifferent and stated that he hurried 
through the examination.  The veteran reported that she was 
concerned about her diabetes and any medication prescribed 
for her foot and that the examiner did not address her 
concerns.  The veteran reiterated her complaint that she was 
forced to wait over four hours for medical treatment and then 
the examiner did not adequately address her concerns 
regarding her foot pain and diabetes.

The veteran was afforded a VA feet examination in September 
1997.  The examiner noted that the claims file was not 
available for review.  The veteran presented a history of 
falling in January 1996.  She stated that her left foot was 
swollen and black and blue.  She reported that the initial x-
rays of her left foot revealed a fracture of the left fifth 
metatarsal.  She was prescribed painkillers with no 
additional treatment after the initial examination.  After 
two weeks, the veteran returned to the clinic at which time 
she was given elastic supports and orthopedic shoes.  She 
expressed great dissatisfaction with her previous treatment 
to the September 1997 examiner.  She noted that she was 
alternatively advised to walk on her injured limb and to keep 
her foot elevated and rested.

The veteran complained of intermittent pain in the left foot 
and arthritis in multiple joints.  She noted her ankle was 
swollen.  The veteran also, noted that she had fallen a few 
times since her initial injury.  She stated that her left 
lower extremity gave out causing her to fall.

Upon examination, the examiner noted that the veteran was 
able to ambulate by herself without the assistance of a cane, 
crutches, or other medical devices.  Her posture was erect 
without evidence of any kyphosis or other spinal abnormality.  
The veteran was able to supinate and pronate on her feet 
while standing and could rise on her toes and heels, although 
with some difficulty, secondary to her age. The examiner 
also, noted some difficulty balancing.  Her gait was rather 
stiff-legged secondary to decreased motion of the knees.  

Examination of the feet was completely normal.  There was a 
small callosity over the left fifth metatarsal head on the 
plantar aspect of the foot.  There was no evidence of any 
skin abnormality.  The pulses were 1+ and "thready" 
bilaterally in the ankles and dorsum of the feet.  The areas 
of swelling were nontender, and there was no evidence of any 
ulcerations or fungal infections.  The functioning of both 
feet was completely normal, including dorsiflexion, plantar 
flexion, inversion, and eversion. The examiner noted the 
presence of bilateral pes planus.  X-rays of the left foot 
revealed completely healed fracture at the base of the fifth 
metatarsal and pes planus.  The examiner's diagnoses included 
healed fracture of the left fifth metatarsal and pes planus 
deformity of the left foot, radiologically and clinically.  
The examiner commented that here was no evidence available to 
demonstrate that there was any current disability of the left 
foot as a direct result of treatment by doctors at the VA 
outpatient clinic.  The veteran was able to ambulate and had 
full range of motion of the foot.  The examiner opined that 
if there was any residual pain, this should resolve over a 
period of time.  Further, the examiner noted that given the 
veteran's age and history of multiple joint arthritis, she 
should be expected to have some mild difficulty ambulating.

The veteran was afforded a hearing before a member of the 
Board in February 1999.  At that time, she testified that she 
injured her left foot on New Year's Eve and sought treatment 
two days later.  At the VA outpatient treatment center the 
veteran was forced to wait for approximately four hours 
before her left foot was x-rayed.  She stated that she was 
given medications but was unaware of the side effects so she 
did not have the prescription filled.  She testified that she 
was given a stocking and slip-on shoe.  She stated that her 
left foot was never placed in a cast.  She reported that her 
follow-up visits did not help and that she sought private 
medical care.  Her private physician gave her a shot in the 
foot, massaged her foot, and clipped her toenails.  
Thereafter, she stated that her foot no longer hurt.  She was 
not required to wear any brace or cast.  She testified that 
she was retired and thus did not miss any time from work.  
She described her present complaints as a burning of her 
feet.  She stated that the bottom on her feet felt as though 
they were on fire.  She reported that due to her diabetes, 
her skin was wasting and that she was walking on the bones in 
her feet.  She stated that her left foot hurt on the outside 
of her foot and she wasn't able to walk very far.  She also 
stated that she limped.  She reported that she wore shoe 
cushions to ease her foot discomfort and returned for follow-
up shots of Cortisone once every six months.  

Submitted at the time of her hearing were four photographs of 
the veteran's left foot, duplicate VA out-patient reports 
including October 1997 left foot x-rays, and VA out-patient 
treatment records from April 1998 to July 1998.  In April 
1998, the veteran was noted to have pain on 
eversion/dorsiflexion left foot lateral aspect.  In May 1998, 
the examiner noted that the veteran's left foot was much 
improved.  He further noted metatarsal cuboid joint-traumatic 
degenerative joint disease in the left foot.  In June 1998, 
the veteran reported that she twisted her right foot after 
her left foot gave out while descending stairs.  The examiner 
noted an unstable gait.  The examiner's assessment included 
rule out left fifth stress fracture and ordered x-rays of the 
veteran's foot.  The June 1998 x-rays noted no fracture.  The 
veteran was given an unna boot for her left foot.  Later in 
June 1998, the veteran reported that the wrap on her left 
foot helped her foot and that she had decreased her activity 
but she was unable to wear the boot.  In July 1998, the 
veteran was examined for a stress fracture of the fifth 
metatarsal of the left foot that occurred two and one half 
weeks before.  The veteran was told to continue to wrap her 
left foot and wear the unna boot or the post-op shoe.  The 
veteran submitted a waiver of RO consideration along with the 
new evidence.

In Gardner v. Derwinski, 1Vet. App. 584 (1991), a portion of 
the regulation utilized in deciding claims under 38 U.S.C.A. 
§ 1151 was invalidated.  That regulation, 38 C.F.R. § 3.358 
(c) (3), generally precluded compensation for disability from 
VA medical treatment unless there was negligence or fault on 
the part of the VA.  The Gardner decision was subsequently 
affirmed by the United States Court of Appeals for the 
Federal Circuit in Gardner v. Brown, 5 Fed 3d 1456 (Fed. Cir. 
1993).  That decision was also appealed, and in December 
1994, the United States Supreme Court affirmed the lower 
courts' decisions.  Brown v. Gardner, 513 U.S. 115 (1994).  
On March 16, 1995, amended regulations were published to 
conform to the Supreme Court's decision.  Effective October 
1, 1997, 38 U.S.C.A. § 1151 was amended to reflect a more 
restrictive standard applicable to claims such as the 
appellant's.  That amendment, however, does not apply to 
claims filed before the effective date of the statute.  The 
appellant's claim was submitted in April 1996.   See VA 
O.G.C. Prec. No. 40-97 (December 31, 1997).
 
Under the regulations adopted in response to the Gardner 
decision, where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.358.

In determining that additional disability exists, two 
considerations govern.  First, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
subsequent physical condition resulting from the disease or 
injury, with each body part involved being considered 
separately.  For medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Second, compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospitalization was authorized. 38 
C.F.R. § 3.358(a).

In determining whether the additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, three principles govern.  First, the additional 
disability must actually be the result of such disease or 
injury or an aggravation of an existing disease or injury and 
not merely coincidental therewith.  Second, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination. Third, compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  In particular, "necessary 
consequences" are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered. 38 C.F.R. § 
3.358(b).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
her claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist him in any further 
development of that claim. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v.  Derwinski, 2 Vet. App. 609, 611 
(1992).  In order for a claim to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Board notes that the Court has held that there is some 
duty to assist a veteran in the completion of her application 
for benefits under 38 U.S.C.A. § 5103(a), depending on the 
particular facts in each case.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
The facts and circumstances of this case are such that no 
further action is warranted.

The veteran has not presented competent evidence of a nexus 
between her left fifth metatarsal fracture and her treatment 
in January 1996.  Notably, in September 1997, a VA physician 
opined that there was no evidence available to demonstrate 
that there was any current disability of the left foot as a 
direct result of treatment by doctors at the VA outpatient 
clinic in Los Angeles.  The value of that opinion would, of 
course, be greater had the examiner been able to review the 
claims folder.  The dispositive consideration, however, is 
that the claim is not well grounded where there is no 
competent evidence linking any left foot disability to VA 
treatment.   Although the veteran has expressed her opinion 
that her left foot fracture was not properly treated, she 
does not meet the burden imposed by 38 U.S.C.A. § 5107(a) 
merely by presenting her own lay testimony, because lay 
persons are not competent to offer medical opinions.  See 
Grottveit, 5 Vet. App. at 93.  In the absence of medical 
evidence of a nexus between the veteran's left fifth 
metatarsal fracture and her treatment in January 1996 at the 
VA out-patient clinic, the claim is not well grounded and 
must be denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for left foot 
disability is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

